CASANUEVA, Judge.
Jeffrey L. Shinka appeals the summary denial of his motion for jail time credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Shinka alleged that he has not received the credit to which he was entitled. The trial court denied the claim, noting that Shinka failed to provide any details as to what credit was being denied him. We affirm the trial court’s order because Shinka’s motion is facially insufficient. See State v. Mancino, 714 So.2d 429 (Fla.1998); Flanagan v. State, 792 So.2d 519 (Fla. 2d DCA 2001). Our affirmance is without prejudice to Shinka’s right to file a facially sufficient motion.
Affirmed.
DAVIS and SILBERMAN, JJ., Concur.